 


109 HR 2104 IH: To amend the Help America Vote Act of 2002 to permit local jurisdictions within a State to conduct early voting in elections for Federal office held in such jurisdictions, and for other purposes.
U.S. House of Representatives
2005-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2104 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2005 
Ms. Norton introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the Help America Vote Act of 2002 to permit local jurisdictions within a State to conduct early voting in elections for Federal office held in such jurisdictions, and for other purposes. 
 
 
1.Providing Authority to Local Jurisdictions to Conduct Early Voting in Elections 
(a)AuthoritySubtitle A of title III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended by inserting after section 303 the following new section: 
 
303A.Authority of Local Jurisdictions to Conduct Early Voting 
(a)In GeneralNotwithstanding any provision of State law, a jurisdiction which is located within a State and which is responsible for administering an election for Federal office may permit individuals to cast ballots in the election prior to the date of the election in the same manner in which ballots are cast on the date of the election, during such period prior to the date of the election as the jurisdiction may establish. 
(b)Effective DateEach State shall be required to comply with the requirements of this section on and after January 1, 2006.. 
(b)Conforming Amendment Relating to EnforcementSection 401 of such Act (42 U.S.C. 15511) is amended by striking sections 301, 302, and 303 and inserting subtitle A of title III . 
(c)Clerical AmendmentThe table of contents of such Act is amended by inserting after the item relating to section 303 the following new item: 
 
 
Sec. 303A. Authority of local jurisdictions to conduct early voting. 
2.Requiring Acceptance of Absentee Ballots Without Sufficient Postage 
(a)Requiring Election Official to Accept BallotsSubtitle A of title III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.), as amended by section 1(a), is amended by inserting after section 303A the following new section: 
 
303B.Requiring Acceptance of Absentee Ballots Without Sufficient Postage 
(a)In GeneralA State or local election official may not refuse any mail matter consisting of an absentee ballot sent by a voter to a State or local election official on the grounds that the matter does not include sufficient postage. 
(b)Effective DateEach State shall be required to comply with the requirements of this section on and after January 1, 2006..  
(b)Clerical AmendmentThe table of contents of such Act, as amended by section 1(c), is amended by inserting after the item relating to section 303A the following new item: 
 
 
Sec. 303B. Requiring acceptance of absentee ballots without sufficient postage. 
3.Treatment of Provisional Ballots Cast at Incorrect Polling Place 
(a)Requiring Ballots Cast at Incorrect Polling Places by Eligible Voters to be CountedSection 302(a)(4) of the Help America Vote Act of 2002 (42 U.S.C. 15482(a)(4)) is amended by striking eligible under State law to vote, and inserting the following: eligible under State law to vote in that election at the polling place at which the ballot is cast or at any other polling place in the State,. 
(b)Notifying Individuals of Option to Cast Ballots at Correct Polling PlaceSection 302(a)(1) of such Act (42 U.S.C. 15482(a)(1)) is amended by striking the period at the end and inserting the following: , and in the case of an individual whose name does not appear on the official list of eligible voters for the polling place, shall provide the individual with the location of the polling place at which the individual’s name does appear on the official list of eligible voters and notify the individual in writing that the individual may cast a ballot at that polling place instead of a provisional ballot under this subsection. 
(c)Effective DateThe amendments made by this section shall apply with respect to elections held during 2006 and any succeeding year. 
 
